Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 22-25, 27, 28 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (US 2017/0117637 A1). hereinafter Jensen.  (Applicant’ submitted prior art).
Regarding claim 22, Jensen (Figures 3 and 7A-7E) teaches an antenna array comprising a first combiner 335 (Figure 3) comprising a first plurality of radiation elements 225-a; a first combiner stage 740-a connected to the first plurality of radiation elements; a second combiner stage connected to the first combiner stage by a first U-bend (from waveguide combiner/ divider 740-a, the intermediate waveguide 735-a includes a first 90-degree H-plane bend section.  The intermediate waveguide 735-a then includes a 180-degree H-plane bend section.  The intermediate waveguide 735-a then includes a second 90-degree H-plane bend section between the 190-degree E-pane bend section and the section plane 775) (para [0070]); and a first port 310-a/315-a (Figure 3).

Regarding claim 24, as applied to claim 22, Jensen (para [0031]) teaches that the antenna array is circularly polarized.
Regarding claim 25, as applied to claim 22, Jensen (para [0070]) teaches that the first combiner stage is parallel to the second combiner stage. 
Regarding claim 27, as applied to claim 22, Jensen (para [0070]) teaches that the first combiner stage is a first H-plane combiner; and wherein the second combiner stage is a second H-plane combiner.  (From waveguide combiner/ divider 740-a, the intermediate waveguide 735-a includes a first 90-degree H-plane bend section.  The intermediate waveguide 735-a then includes a 180-degree H-plane bend section.  The intermediate waveguide 735-a then includes a second 90-degree H-plane bend section between the 190-degree E-pane bend section and the section plane 775).
Regarding claim 28, as applied to claim 22, Jensen (para [0070]) teaches that the first combiner stage is a first H-plane combiner; and wherein the second combiner stage is a first E-plane combiner.  (From waveguide combiner/ divider 740-a, the intermediate waveguide 735-a includes a first 90-degree H-plane bend section.  The intermediate waveguide 735-a then includes a 180-degree H-plane bend section.  The intermediate waveguide 735-a then includes a second 90-degree H-plane bend section between the 190-degree E-pane bend section and the section plane 775).
Regarding claim 40, as applied to claim 28, Jensen (para [0070]) further teaches a second H-plane combiner connected to the first E-plane combiner.  (From waveguide .

Allowable Subject Matter
3.	Claims 26, 29-39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26, Jensen fails to further teach that the first combiner stage is perpendicular to the second combiner stage.
Regarding claim 29, Jensen fails to further teach a second combiner comprising: the first plurality of radiation elements; a third H-plane combiner connected to the first plurality of radiation elements; a fourth H-plane combiner connected to the third H-plane combiner by a second U- bend; and a second port; wherein each radiation element of the first plurality of radiation elements comprises a first waveguide port and a second waveguide port; and wherein the first H-plane combiner is connected to the first waveguide ports, the third H-plane combiner is connected to the second waveguide ports. 
Claims 30-39 and 41 would have been found allowable for at least the reason for depending, either directly or indirectly, on claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845